The rationale adopted by the Supreme Court of Ohio in the case of In re Estate of Hickok (1953), 159 Ohio St. 282 [50 O.O. 290], is dispositive of the only issue in this appeal, but it perhaps should be pointed out with some emphasis that the record shows that the appellee, William M. Dixon, charged no more than the usual fees established by the local rules of the Probate Division of the Court of Common Pleas of Miami County.
However, the rules governing fees are merely guidelines, and where such guidelines are contested, either upwards or downwards, the court is required to hold a hearing to determine the reasonable value of the services under the facts and circumstances of the particular case. Manifestly, the policy determination that certain fees are based upon a prima facie showing of reasonableness is not conclusive of the issue, and it is for this reason alone that the cause is being remanded to the trial court.